        Case 2:20-cv-00276-GBW-SMV Document 18 Filed 10/09/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

T.R.,

         Plaintiff,

v.                                                                       No. 20-cv-0276 GBW/SMV

PATRICK HOWARD and
LAS CRUCES PUBLIC SCHOOLS,

         Defendants.



                                   ORDER GRANTING STAY


         THIS MATTER is before the Court on Defendants’ Motion to Extend Protective Order and

Request to Stay Proceedings Pending Resolution of Parallel Criminal Prosecution or, in the

Alternative, for a Stay of Discovery, [Doc. 9], filed on July 13, 2020. Plaintiff responded on

July 17, 2020. [Doc. 10]. Defendants replied on August 3, 2020. [Doc. 11]. With leave of Court,

Plaintiff filed a surreply on August 31, 2020. [Doc. 17]. Having considered the relevant portions

of the record in this case and the two related cases, discussed infra, as well as the relevant law, the

Court will GRANT the stay.

         Defendants request a stay of the present case during the pendency of the related criminal

proceeding against Defendant Howard. In considering the appropriateness of a stay, the Court

weighs the following factors:

                (1) [T]he extent to which the issues in the criminal case overlap with
                those presented in the civil case; (2) the status of the case, including
                whether the defendants have been indicted; (3) the interests of the
                plaintiffs in proceeding expeditiously weighed against the prejudice
          Case 2:20-cv-00276-GBW-SMV Document 18 Filed 10/09/20 Page 2 of 3




                     to plaintiffs caused by the delay; (4) the private interests of and
                     burden on the defendants; (5) the interests of the courts; and (6) the
                     public interest.

Hilda M. v. Brown, No. 10‐cv-02495 PAB/KMT, 2010 U.S. Dist. LEXIS 137869, at *9, 2010 WL

5313755, at *3 (D. Colo. Dec. 20, 2010); see also Flynn v. City of Las Cruces, No. 15‐cv-0195

KG/WPL, 2015 U.S. Dist. LEXIS 192144, at *4, 2015 WL 13643322, at *1 (D.N.M. Nov. 9, 2015)

(citing Hilda M.). Further, “[w]hen considering a stay in a matter involving parallel criminal and

civil proceedings, the primary debate centers on the criminal defendant’s potential waiver or

invocation of his Fifth Amendment rights.” Creel v. Jahani, No. 09‐cv-01063 REB/KMT, 2009

U.S. Dist. LEXIS 117696, at *7, 2009 WL 4250065, at *3 (D. Colo. Nov. 25, 2009).

           In two related cases, counsel agreed to permit limited discovery from Las Cruces Public

Schools which would minimize the possible prejudice of a stay to Plaintiff while still maintaining

its benefits. See Ortiz v. Howard, No. 20‐cv-0190 SMV/CG, [Docs. 23, 24, 25, 27]; V.D. v.

Howard, 20-cv-0549 SMV/GBW, [Doc. 19]. After considering the parties’ agreements and

balancing the applicable factors, the Court finds a stay appropriate in this matter at this time.

           IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendants’

Motion to Extend Protective Order and Request to Stay Proceedings Pending Resolution of Parallel

Criminal Prosecution or, in the Alternative, for a Stay of Discovery [Doc. 9] is GRANTED. The

case is hereby STAYED pending resolution of the criminal case against Defendant Howard,1

except that limited discovery will be permitted consistent with the Notice of Stipulated Discovery




1
    Should the criminal trial be substantially delayed, Plaintiff may file a motion to lift the stay.
                                                               2
     Case 2:20-cv-00276-GBW-SMV Document 18 Filed 10/09/20 Page 3 of 3




to Defendant Las Cruces Public Schools filed August 20, 2020 in Ortiz, No. 20‐cv-0190 SMV/CG,

[Doc. 25].

       IT IS SO ORDERED.

                                                  ____________________________________
                                                  STEPHAN M. VIDMAR
                                                  United States Magistrate Judge




                                             3
